 



Exhibit 10.4

Summary of Material Terms of
PharmaBio Development (“PBD”) Bonus Plan

The PBD bonus plan (the “Plan”) is an informal guideline not in written plan
form which provides for the payment of annual cash bonuses to selected eligible
PBD management employees in amounts, if any, determined by the Compensation and
Nominations Committee (the “Committee”) in its discretion. The Committee has
indicated an intent to consider payment of bonuses based on performance targets.
The aggregate bonus pool will be equal to the aggregate target bonus
opportunities of all the Plan participants after taking into account their
aggregate base salaries and actual performance compared to target for the Plan
Year. The aggregate bonus pool will be allocated among participants in the
Committee’s discretion. The bonuses called for under the Plan are completely
discretionary and are not earned until they are paid. Participants who join the
PBD business unit mid-year will have their awards (if any) prorated.

Bonuses are intended to be paid no later than March 31 of the year following the
Plan Year, except that the Committee may specify that a portion of bonus awards
be paid on a deferred basis. Participants must be employed on the date bonuses
are paid in order to receive a payment, except that participants who retire
prior to that date may have their bonuses prorated and paid on the date other
bonuses are paid in the Committee’s discretion. The Company has reserved the
right, in its discretion, to amend or terminate the Plan at any time prior to
the payment of any bonuses, as well as the right to decide not to pay bonuses,
or to pay bonuses based on any other factors it determines, even if inconsistent
with the Plan. Participants should not assume continued participation in the
Plan.

 